IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARCUS B. HARRIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2587

TONY ANDERSON, ET AL.,

      Appellee.

_____________________________/

Opinion filed July 30, 2014.

An appeal from the Circuit Court for Hamilton County.
Andrew J. Decker, III, Judge.

Marcus B. Harris, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., BENTON and MARSTILLER, JJ., CONCUR.